SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 7, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On December 7, 2009, Copano posted to the Investor Relations page of its website its updated investor presentation for December 2009.A copy of the presentation is furnished with this report as Exhibit 99.1. Information on the Company’s website is not incorporated by reference in this Form 8-K.The information in this report and the exhibits attached to this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, unless Copano expressly states that such information is to be considered “filed” under the Exchange Act or incorporates such information by specific reference in a Securities Act or Exchange Act filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Copano Energy, L.L.C. December 2009 Investor Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: December 7, 2009 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Copano Energy, L.L.C. December 2009 Investor Presentation
